Citation Nr: 1140631	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-12 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is not related to an in-service disease or injury, to include in-service acoustic trauma, nor was it manifest within one year of service discharge.

2.  The Veteran's tinnitus is not related to an in-service disease or injury, to include in-service acoustic trauma

3.  The Veteran's lumbar spine disability is not related to a disease or injury in service.  

4.  Hypertension is not related to an in-service disease or injury, nor was it manifest within one year of service discharge.  


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in active service, nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. § 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  The Veteran's low back disability was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  The Veteran's hypertension was not incurred in service, nor may if be presumed to have been incurred therein.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Prior to initial adjudication of the Veteran's hearing loss and tinnitus claims, a letter dated in November 2006 fully satisfied the duty to notify provisions.   38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  With respect to the low back and hypertension claims, a letter dated in September 2005 satisfied the second and third elements under duty to notify provisions.  Id.  Subsequent notice provided in April 2008 satisfied the first element under the duty to notify provisions.  While this notice was not provided to the Veteran prior to initial adjudication, he has not been prejudiced as he was provided adequate notice in April 2008 and the Veteran was given time to submit additional evidence and argument.  In an April 2008 VA Form 9, the Veteran indicated understanding of what was necessary to substantiate his claims as he provided arguments that his disabilities had their onset during service and he has experienced a continuity of symptomatology.  As such, it appears that the Veteran knows what is necessary to substantiate his service connection claims and therefore, any notice error is considered harmless. See Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

 The Board also concludes the duty to assist the Veteran has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

The Veteran was afforded a VA examination in December 2006 to determine the nature and etiology of his low back disability.  The examination report is adequate as it is predicated on a reading of the claims file, to include the Veteran's service treatment records.  The examiner considered all the pertinent evidence of record, to include the 1975 in-service complaint of low back pain.  The examiner also provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to the Veteran's hearing loss and tinnitus claims, the Veteran was afforded a VA examination to determine the nature and etiology of these disabilities in December 2006.  The examination report is adequate as it is predicated on a reading of claims file, to include the service treatment records.  The examiner considered all of the pertinent evidence of record, to include the results of hearing tests performed during service, as well as the subsequent evaluations.  The examiner also provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Further, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a veteran's bilateral hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran, as a lay person, is competent to submit evidence of how the hearing loss affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).  During the December 2006 examination, the examiner did not note any effect on occupational functioning or daily activities.  However, the Veteran has not demonstrated any prejudice caused by a deficiency in the examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Further examination or opinion is not needed on the claims because, at a minimum, there is no persuasive and competent evidence that the claimed conditions may be associated with the Veteran's military service

With respect to the Veteran's service connection claims for hypertension, the Board finds that an opinion as to whether this disability is related to active service is not required.  The service treatment records are absent for evidence of findings related to the Veteran's hypertension and there is no medical evidence relating this disability to service.  See Duenas v. Principi, 118 Vet. App. 512, 519 (2004)(finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that  "reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010)(noting that a Veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all Veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  There is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

The Veteran contends that he has bilateral hearing loss, tinnitus, a lumbar spine disability, and hypertension that resulted from service.  For the reasons that follow, the Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).
 
a.  Hearing Loss

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  

The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connected compensation may be awarded, and that section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  

The Veteran contends that his hearing loss results from significant in-service noise exposure as he was exposed to howitzers in training situations.  He provided that he experienced hearing problems during service and learned to compensate for it.  By way of background, the Veteran's DD Form 214 provides that the Veteran was primarily assigned as a field radio operator.  In a November 2010 Training Letter 10-35, the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing, which indicates the probability of noise exposure for various service occupations.  The Veteran's specific occupation, as listed on his DD Form 214, shows a high probability of in-service noise exposure.  Further, the Veteran is competent to report in-service noise exposure.  See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, in-service acoustic trauma is conceded.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report his in-service experiences.    

But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, hearing loss (sufficient to meet the requirements of § 3.385) is not a condition capable of lay diagnosis, much less the type of condition that can be causally related to military service.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d at 1377.    

The medical records on file do not show that the Veteran has a current hearing loss disability for VA purposes.  The Veteran's hearing was continuously monitored throughout his active duty.  During his July 1974 enlistment examination, the Veteran's pure tone thresholds were all below 20 dB.  The Veteran did not report any trouble with his ears or his hearing at that time.  His service treatment records show that the Veteran submitted to periodic audiograms.  In June 1976, the Veteran's pure tone thresholds, in decibels, were below 20 dB for all thresholds in his right ear and below 20 dB for thresholds 100 Hz to 4000 Hz. His hearing for the 500 Hz threshold was 20 dB.  In September 1976, the Veteran's pure tone thresholds were again all below 20 dBs bilaterally with the exception of the 500 Hz threshold which measured at 25 dB.  However, the Veteran's hearing was again measured at his July 1978 discharge examination and his pure tone thresholds, in decibels, were all below 20 dB.  

Post-service medical records do not show that the Veteran sought medical treatment for any hearing problems until he filed his August 2006 service connection claim.  During a December 2006 VA examination, the Veteran's pure tone thresholds, in decibels, were all 20 dB or below, except for the 500Hz and 1000 Hz thresholds in his right ear, which showed a finding of 20 dB.  The Veteran's speech recognition thresholds were consistent with pure tone averages and his word recognition abilities were excellent bilaterally.  The examiner diagnosed the Veteran with bilateral hearing loss but noted that his hearing did not meet the VA standards to establish hearing loss.  Nevertheless, the examiner opined that the Veteran's hearing loss was less likely as not caused by or the result of in-service noise exposure and reasoned that the Veteran's hearing was normal at service enlistment, during the June 1976 and September 1979 audiograms, and did not rise to the level of a disability under VA regulations.  

The Veteran's hearing as indicated in pure tone thresholds is insufficient to establish a hearing loss disability under 38 C.F.R. § 3.385.  Without any medical evidence of a hearing loss disability in service and currently, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328, 1332.

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic diseases of the nervous system, which includes sensorineural hearing loss, becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The record does not reflect a diagnosis of a hearing loss disability within one year of service separation or currently.  The Veteran cannot benefit from application of the presumption.  Id.

The Board finds that the preponderance of the evidence is against the Veteran's claim for hearing loss.  The benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002).  

b.  Tinnitus

The Veteran's post-service medical records show a diagnosis of tinnitus.  Additionally, and as mentioned above, in-service noise exposure is conceded.  The Board looks to the issue of nexus.  

The Veteran's service treatment records are silent for any complaints of or treatment for tinnitus.  In fact, during the Veteran's September 1976 separation examination, the Veteran denied any hearing problems.  

The Veteran was afforded a VA examination in December 2006 where he reported intermittent ringing in his ears with an onset reported of a "few years [prior to the examination]."  The examiner opined that the Veteran's tinnitus was less likely due to service and reasoned that the Veteran indicated on onset within the last few years.    

The Veteran asserted that that he had some hearing problems during service and tried to seek treatment during service but was turned away.  The Board finds that the Veteran is competent to state that he experienced noise exposure as well as hearing problems in service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Jandreau, 492 F.3d 1372.  

The Board sympathizes with the Veteran and acknowledges that his tinnitus has likely had a significant impact on his daily life.  However, the weight of the evidence is against a finding that the Veteran's tinnitus was incurred in or related to service.  Again, post-service medical records show that the Veteran's tinnitus was not noted until 2006 and he did not seek treatment for his tinnitus until many years after service discharge.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fec. Cir. 2000)(It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  Also the lack of evidence of treatment bears on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  The Board finds that the medical evidence discounting a link to service outweighs the Veteran's statements offered in association with service nexus many years after service.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for tinnitus.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

c.  Lumbar Spine Disability

In this case, recent treatment records indicate that the Veteran has been diagnosed with chronic lumbar strain.  Therefore, the Veteran has a current low back disorder and the Board turns to the issues of in-service incurrence and nexus.  See Davidson, 581 F.3d 1313.  

The Veteran's service treatment records indicate that the Veteran complained of low back pain in August 1975.  In this treatment note, the Veteran indicated back pain for the past three years with pain on walking.  There was tenderness on both sides of the spine.  He was diagnosed with muscle spasm of the lower lumbar.  He was put on light duty for three days.  A November 1977 treatment note shows that the Veteran complained of back pain for which he was diagnosed with a sprained back.  There are no further treatment records indicating that the Veteran complained of or sought treatment for a low back disability.  His September 1976 and July 1978 examinations showed a clinically normal spine.  During his July 1978 discharge examination, the Veteran also expressly denied recurrent back pain.  

The Veteran was afforded a VA examination in December 2006 to assess the nature and etiology of his low back disability.  The examiner noted the Veteran's in-service accident where he injured his back and took the Veteran's medical history.  Upon examination, the Veteran was diagnosed with chronic lumbar strain.  The examiner opined that it was less likely as not that the Veteran's chronic lumbar strain was less likely than not related to an in-service injury.  The examiner noted the Veteran's in-service complaints of low back pain but noted that the Veteran was an obsess male which put him at an increased risk for developing low back strain.  

An August 2006 VA treatment record provides that the Veteran had chronic back pain and that about once per year his back would give out with heavy lifting.  A separate August 2006 VA treatment note provides that the Veteran's back pain was stable and directed him to continue stretching and exercising for weight loss.

The Veteran has asserted that he first injured his lumbar spine in service while loading ammo boxes at which point he sought treatment.  He provided that his low back pain has continued since his in-service injury.  The Board finds that the Veteran is competent to report symptoms related to his back.  Jandreau, 492 F.3d at 1377; see also Barr, 21 Vet App 303; Woehlaert, 21 Vet. App. at 462; Davidson, 581 F.3d 1313.  He is also credible in these assertions.  But back disorders are not conditions that can be causally related to military service by lay testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran is not competent to proffer a diagnosis or provide an opinion as to the etiology of his back disability. 

Further, while the Veteran is competent to describe the symptoms of low back pain, the Veteran's statements of his continued symptoms since service are contradicted by the findings in the July 1976 examination and July 1978 separation examination report and the accompanying medical history where the Veteran denied any problems.  This evidence weighs against the Veteran's credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Further, the absence of documented complaints of back pain until 2006 weigh against the claim on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson, 12 Vet. App. at 459.  Also the lack of evidence of treatment bears on the credibility of the evidence of continuity.  Savage, 10 Vet. App. at 495-96.

The Board finds that the preponderance of the evidence is against the Veteran's lumbar spine claim.  Consequently, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.  

d.  Hypertension

Post-service medical records reveal that the Veteran has a current diagnosis of hypertension and thus the Board must determine the issues of service incurrence and nexus.  

The Veteran's service treatment records are silent as to any complaints of or treatment for hypertension or any heart condition.  During the Veteran's enlistment examination his blood pressure was 138/90.  During his July 1976 examination, his blood pressure was 110/70.  And, Veteran's blood pressure reading was 138/80 during his July 1978 separation examination.  It should be noted that hypertension means that the diastolic blood pressure is predominantly 90 mm or greater and isolated systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2011).  At no time during service did the Veteran's blood pressure meet the requirements for hypertension.  

A VA treatment note dated in August 2006 indicates that the Veteran had a history of hypertension since 1997.  A separate August 2006 VA treatment note provides that the Veteran's hypertension was not well controlled and his medication was increased.  

The Veteran has asserted that he was first diagnosed with hypertension during his military service and that his blood pressure levels were always elevated.  The Board finds that he is competent to report symptoms related to his high blood pressure.  Jandreau, 492 F.3d at 1377; see also Barr, 21 Vet App 303; Woehlaert, 21 Vet. App. at 462; Davidson, 581 F.3d 1313.  But hypertension is not a condition capable of lay diagnosis, much less the type of condition that can be causally related to military service by lay testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran is not competent to proffer a diagnosis or provide an opinion as to the etiology of his hypertension.  

Further, while the Veteran is competent to describe the symptoms of high blood pressure, the Veteran's statements of his continued symptoms since service are contradicted by the findings in the July 1976 examination and July 1978 separation examination report and the accompanying medical history where the Veteran denied any problems.  Further, the medical evidence shows that the Veteran's history of high blood pressure started in 1997.  This evidence weighs against the Veteran's credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Further, the absence of documented hypertension for many years after service discharge weigh against the claim on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson, 12 Vet. App. at 459.  Moreover, the lack of evidence of treatment bears on the credibility of the evidence of continuity.  Savage, 10 Vet. App. at 495-96.  

In weighing the evidence, the Board acknowledges the Veteran's assertions of his past and current symptomatology.  However, the Board places greater probative value on the medical evidence which does not show a diagnosis until many years after service discharge and is silent for any indication that his hypertension is related to service.  The Board finds that service connection must fail on a direct basis.   

Additionally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular-renal disease, including hypertension, becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As discussed, there is no competent medical evidence showing that the Veteran was not diagnosed with hypertension within one year of separation from service.  The Veteran cannot benefit from the presumption.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the- doubt rule does not apply, and the claim must be denied on direct or presumptive bases.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for hypertension is denied.  





______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


